
	
		I
		111th CONGRESS
		2d Session
		H. R. 6203
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To redesignate the Longfellow National Historic Site, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Longfellow House-Washington’s
			 Headquarters National Historic Site Designation
			 Act.
		2.Redesignation
			(a)In
			 GeneralThe Longfellow National Historic Site in Cambridge,
			 Massachusetts, shall be known and redesignated as the Longfellow
			 House-Washington’s Headquarters National Historic Site.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Longfellow
			 National Historic Site shall be deemed to be a reference to the
			 Longfellow House-Washington’s Headquarters National Historic
			 Site.
			
